1HI-/S
                                ELECTRONIC RECORD




COA #      01-14-00434-CR                        OFFENSE: 38.04 (Evading Arrest)

           Alex Gonzalez v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    339th District Court


DATE: 04/21/2015                  Publish: NO    TC CASE #:      1368857




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Alex Gonzalez v. The State of Texas                              VMS*-
         ' APPELLJ\NT*JS              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^emtrh                                       JUDGE:

DATE:      bfth-L/zmr                                 SIGNED:                           PC:

JUDGE:     f,0A /JjLaU^—                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD